Case 17-13735-JDW     Doc 60   Filed 05/21/19 Entered 05/21/19 11:48:38        Desc Main
                               Document     Page 1 of 2


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                               CHAPTER 13 CASE NO.:

LENWOOD GRIFFIN                                                 17-13735-JDW

           AGREED ORDER DENYING MOTION TO DISMISS (Dkt. #56)

      THIS MATTER came before the Court on the Motion to Dismiss (Dkt. #56)

(the “Motion”) filed by Locke D. Barkley, Chapter 13 Trustee (“the Trustee”) and

response thereto filed by the Debtors (Dkt. #57). Upon agreement of the parties,

      IT IS ORDERED that:

      1.     The Motion shall be and is hereby denied.

      2.     The plan payment shall be amended to a sum sufficient to afford

completion of the Confirmed Plan (Dkt. #40).

      3.     Should the Debtor become 60 days or more delinquent in Chapter 13

plan payments, calculated from June 1, 2019, this case may be dismissed by

subsequent order without further notice or hearing.

                                ##END OF ORDER##
Case 17-13735-JDW   Doc 60    Filed 05/21/19 Entered 05/21/19 11:48:38         Desc Main
                              Document     Page 2 of 2


AGREED & APPROVED:

/s/ W. Jeffrey Collier
W. JEFFREY COLLIER – MSB#10645
ATTORNEY FOR TRUSTEE

/s/ Robert H. Lomenick, Jr.
ROBERT H. LOMENICK, JR.
ATTORNEY FOR DEBTOR




                                                         Prepared by:
                                                         W. Jeffrey Collier, Esq.
                                                         Attorney for Trustee
                                                         6360 I-55 North, Suite 140
                                                         Jackson, Miss. 39211
                                                         (601) 355-6661
                                                         ssmith@barkley13.com
                                                         MSB No. 10645
